Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-30 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a torch system” in line 3, rendering the claim indefinite. It is unclear what the relation between this “a torch system” and a torch system mentioned in line 1 are? For examination purposes, examiner interprets “a torch system” as “any system”.
Claim 1 recites the limitation “an operator of the torch system” in last to the second line, rendering the claim indefinite. It is unclear what the relation between this “an operator of the torch system” and an operator of a torch system mentioned in line 1 are? For examination purposes, examiner interprets “an operator of the torch system” as “anybody of any system”.
Claim 1 recites the limitation “the region” in last line, rendering the claim indefinite. It is unclear what the relation between this “the region” and a region of the display mentioned in last to the second line are? For examination purposes, examiner interprets “the region” as “the region of the display”.
a second region of the second display instead of a first region or a third region of the second display? For examination purposes, examiner interprets “a second region of the second display” as “any region of the second display”.
Claim 12 recites the limitation “a torch system” in line 4, rendering the claim indefinite. It is unclear what the relation between this “a torch system” and a torch system mentioned in line 1 are? For examination purposes, examiner interprets “a torch system” as “any system”.
Claim 12 recites the limitation “an operator of the torch system” in last to the second line, rendering the claim indefinite. It is unclear what the relation between this “an operator of the torch system” and an operator of a torch system mentioned in line 1 are? For examination purposes, examiner interprets “an operator of the torch system” as “anybody of any system”.
Claim 12 recites the limitation “the region” in last line, rendering the claim indefinite. It is unclear what the relation between this “the region” and a region of the display mentioned in last to the second line are? For examination purposes, examiner interprets “the region” as “the region of the display”.
Claim 20 recites the limitation “a second region of the second display” in line 4, rendering the claim indefinite. It is unclear why is a second region of the second display instead of a first region or a third region of the second display? For examination purposes, examiner interprets “a second region of the second display” as “any region of the second display”.
a torch system mentioned in line 1 are? For examination purposes, examiner interprets “a torch system” as “any system”.
Claim 25 recites the limitation “a length of the material processing operation” in line 2, rendering the claim indefinite. It is unclear whether the “length” stands for a distance, a time period or something else? For examination purposes, examiner interprets “a length of the material processing operation” as “any information of the material processing operation”.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For the purpose of examination, the suggest change will be assume unless otherwise state.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-6, 12-15 and 21-30 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Becker et al. (US 2016/0125593 A1).
Regarding Independent Claim 1, Becker et al. disclose a method for visually communicating material processing parameters to an operator of a torch system (a welding torch 14…by a welding operator, [0084], Fig 1), the method comprising:
receiving, from at least one sensor (sensing devices 16, [0085], Fig 1) of a torch system (system and method of active torch marker control, Title), first data related to a
material processing operation ([00084, 0164], Figs 1 and 25);
receiving, from at least one camera (include one or more cameras, [0085]) disposed on a protective helmet (a helmet training system 41, [0240], Fig 52), second data related to the material processing operation (see [00084], Fig 1);
processing the first and second data into information relating to a set of material
processing parameters (see Abstract, [0190-0195, 0240], Figs 34 and 52);
converting the information into visual data compatible with a display disposed on
or within the protective helmet (see Abstract, [0190-0195, 0240], Figs 34 and 52); and
providing the visual data to a region of the display for viewing by an operator of
the torch system, wherein the region is within a field of view of the operator (see Abstract, [0190-0195, 0240], Figs 34 and 52).
Regarding Independent Claim 12, Becker et al. disclose a method for visually communicating material processing parameters to an operator of a torch system (a welding torch 14…by a welding operator, [0084], Fig 1), the method comprising:
receiving, from at least one camera (include one or more cameras, [0085]) disposed on a protective helmet (a helmet training system 41, [0240], Fig 52), first data 
receiving, from the at least one camera disposed on the protective helmet, second data related to a set of fiducials disposed on a surface of the workpiece (determine the welding parameters from observations of the welding torch 14 and the workpiece 82…fiducial points 706 of the welding torch 14 and the workpiece 82 ae active markers that emit energy signals, [0241]), wherein the set of fiducials are shaped to visually convey a reference scale (702 including…with cameras, [0241]);
processing the second data into reference information relating to the reference
scale;
processing, using the reference information, the first data into information relating
to a set of material processing parameters (41 may determine the types of components of the welding system 10, [0242]);
converting the information into visual data compatible with a display (display 32 of the helmet 41 may show one or more parameters, [0240], Fig 1) disposed on or within the protective helmet; and
providing the visual data to a region of the display for viewing by an operator of the torch system, wherein the region is within a field of view of the operator (32 may be a heads-up display…overlaid with the operator’s view through the helmet 41….utilizes one or more integrated sensing devices 16 to determine the welding parameters, [0240-0241]).

Regarding Independent Claim 21, Becker et al. disclose a method for controlling material processing parameters of a torch system (system and method of active torch marker control, Title), the method comprising:
receiving, from a torch system comprising a torch and a workpiece (workpiece 82… welding torch 14, [0084, 0112, 0196], Fig 1), first data related to a set of desired material processing parameters for a material processing operation of the torch system (a method 478 for displaying on a display of a welding torch a welding parameter in relation to a threshold, [0188-0190], Figs 33-34);
receiving, from at least one camera disposed on a protective helmet, second data related to the material processing operation of the torch system (, [0241]);
processing the second data into information relating to a set of material processing parameters (determine the welding parameters from observations of the welding torch 14 and the workpiece 82, [0241]);
calculating, based on the information, at least one of the set of material processing parameters; determining, based on the first data, at least one of the set of desired material processing parameters (arrangements of the identified fiducial points 706…to determine the position and orientation of the welding torch 14 in the work environment 708, [0241]);
comparing the at least one of the set of material processing parameters and the at least one of the set of desired material processing parameters (determine the position and orientation of the welding torch 14 relative to …the workpiece 82 based at least in part on a comparison of the detected arrangement and the arrangements stored in memory, [0187]); and

material processing parameters (display 32 may show a graphical representation of a welding parameter or an arc parameter in relation to a threshold, [0240], Fig 52; the controller may update the displays 32 and/or 62 in real time, [0259], Fig 55).
Regarding Claims 2-6, 13-15 and 22-30, Becker et al. further disclose: 
Claim 2, wherein the torch system comprises a torch and a workpiece (workpiece 82… welding torch 14, [0084, 0112, 0196], Fig 1).
Claim 3, wherein the at least one sensor is disposed on or within the torch (a sensing device 16 (e.g., accelerometer) integrated with the welding torch 14, [0085]).
Claim 4, wherein the at least one sensor comprises at least one of an
accelerometer or a gyroscope (a sensing device 16 (e.g., accelerometer) integrated with the welding torch 14, [0085]).
Claim 5, wherein the at least one sensor is configured to monitor motion of
the torch during the material processing operation (tracking the movement of the welding torching, [0085]).
Claim 6, wherein the set of material processing parameters comprises at
least one of a velocity of the torch with respect to the workpiece and an angle of the torch with respect to the workpiece (a welding operation …a work angle…between a contact tip of the welding torch 14 and a workpiece, [0087]).
Claim 13, wherein the set of fiducials are equally spaced apart (markers 543 added to the workpiece 539 are equally spaced apart, [0204], Fig 39).
Claim 14, wherein the set of fiducials comprises at least two anchor fiducials (markers 543 added to the workpiece 539 comprises at least two anchor fiducials, [0204], Fig 39).
Claim 15, wherein the set of material processing parameters comprises at
least one of a velocity of the torch with respect to the workpiece and an angle of the torch with respect to the workpiece (a welding operation …a work angle…between a contact tip of the welding torch 14 and a workpiece, [0087]).
Claim 22, wherein the at least one of the set of material processing parameters comprises a velocity of the torch relative to the workpiece (parameters may be tracked…including torch position parameters e.g., travel speed, [0277]) and the at least one of the set of desired material processing parameters comprises a desired velocity of the torch relative to the workpiece (a desired welding parameters prior to performing the welding operation, [0189]).
Claim 23, wherein determining that the velocity of the torch is different than the desired velocity of the torch results in the transferring of the set of adjusted material processing parameters (enabling the welding operator to perform the welding operation with the welding parameter within the predetermined threshold range or at the target value, [0188]);
Claim 24, wherein one of the set of adjusted material processing parameters comprises an operating current of the torch (acquisition of welding parameters…a welding current, [0240]).
Claim 25, wherein the at least one of the set of material processing parameters comprises a length of the material processing operation and the at least one of the set of desired material processing parameters comprises a desired length of the
material processing operation (if the length of time that the signal is detected is greater than a predetermined threshold, Fig 51, [0238]).
Claim 26, wherein determining that the length is greater than or equal to the desired length (enabling the welding operator to perform the welding operation with the welding parameter within the predetermined threshold range or at the target value, [0188]) results in the transferring of the set of adjusted material processing parameters (display 32 may show a graphical representation of a welding parameter or an arc parameter in relation to a threshold, [0240], Fig 55).
Claim 27, further comprising ceasing the material processing operation of the torch system (the computer 18 may… to stop a welding operation, [0100]).
Claim 28, wherein the at least one of the set of material processing
parameters comprises a distance between the torch and an edge of the workpiece (a distance between a contact tip of the welding torch 14 and a workpiece, [0087]) and the at least one of the set of desired material processing parameters comprises a threshold
distance between the torch and the edge of the workpiece (a method 478 for displaying on a display of a welding torch a welding parameter in relation to a threshold, [0188-0190], Figs 33-34).
Claim 29, wherein determining that the distance between the torch and the
edge of the workpiece is less than or equal to the threshold distance results in the

Claim 30, further comprising initiating a torch shutdown sequence at the torch system (power supply 28 may determine whether to enable welding power to flow through the welding torch 14, [0100], Fig 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2016/0125593 A1) in view of Becker et al. (US 2013/0291271 A1).  
Regarding Claims 7-8 and 16-17, Becker et al. disclose the invention substantially as claimed and as discussed above; except the limitations under Claims 7-8 and 16-17.
Becker et al. (US 2013/0291271 A1) further teach: Claim 7 and Claim 16 respectively, further comprising: receiving, from at least one temperature sensor disposed on or within the protective helmet (use non-optical sensors 40 may include temperature sensors…40 may be disposed at any location on, or in, the welding helmet assembly 20, [0028], Figs 2-3), third data related to the material processing operation; 
processing the third data into temperature information relating to a temperature of a region of the workpiece (40 for detecting a welding arc 26, [0026]);
converting the temperature information into second visual data compatible with

providing the second visual data to the region of the display for viewing by 
operator (display 44 configured to display welding arc 26 data received from the control circuitry 30, [0040], Figs 2-3);
Claim 8 and Claim 17 respectively, wherein the second visual data comprises an alert indicating the temperature of the region of the workpiece (operator 18 may receive an alert from the display 44…an alert when a certain condition relating to a welding arc 26 in met, [0042]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Becker et al. with Becker et al. (US 2013/0291271 A1)’s further teaching of Claim 7 and Claim 16 respectively, further comprising: receiving, from at least one temperature sensor disposed on or within the protective helmet, third data related to the material processing operation; processing the third data into temperature information relating to a temperature of a region of the workpiece (“the workpiece” taught by Becker et al. already); converting the temperature information into second visual data compatible with the display (“the display” taught by Becker et al. already); and providing the second visual data to the region of the display for viewing by the operator of the torch system (“the operator of the torch system” taught by Becker et al. already); Claim 8 and Claim 17respectively, wherein the second visual data comprises an alert indicating the temperature of the region of the workpiece; because Becker et al. (US 2013/0291271 A1) teach, in .
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2016/0125593 A1) in view of Choo et al. (US 2017/0209045 A1).  
Regarding Claims 9 and 18, Becker et al. disclose a light emitted from the torch system (emitter 105 may emit …at a desired wavelength, [0111]);
Becker et al. disclose the invention substantially as claimed and as discussed above; except the limitations under Claims 9 and 18.
Choo et al. teach Claim 9 and Claim 18 respectively, further comprising: receiving, from a light spectrometer disposed on or within protective helmet (a helmet…capable or integrating an optical spectrometer and a display, [0057]),
third data related to the material processing operation;
	processing the third data into wavelength information (the optical spectrometer is configured to determine a resonance spectrum from the reflected light, [0029]);
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Becker et al. with Choo et al.’s further teaching of Claim 9 and Claim 18 respectively, further comprising: receiving, from a light spectrometer disposed on or within the protective helmet (“the protective helmet” taught by Becker et al. already), third data related to the material processing operation (“the material processing operation” taught by Becker et al. already); processing the third data into wavelength information relating to a wavelength of a light emitted from the torch system (“the torch system” taught by Becker et al. already); converting the wavelength information into second visual data compatible with
Becker et al. already); and providing the second visual data to the region of the display for viewing by the operator of the torch system (“the region of the display for viewing by the operator of the torch system” taught by Becker et al. already); because Choo et al. teach, in para. [0057], that providing an excellent optical readout apparatus for fast and accurate data processing during operation.
Claims 10-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2016/0125593 A1) in view of Meess et al. (US 2018/0126476 A1).  
Regarding Claim 10-11 and 19-20, Becker et al. disclose Claim 10 and Claim 19 respectively, further comprising: receiving, from a microphone disposed on or within the protective helmet (microphone on the helmet 41, [0092]); 
processing the visual data into adjusted visual data (display 32 may show a graphical representation of a welding parameter or an arc parameter in relation to a threshold, [0240], Fig 52; the controller may update the displays 32 and/or 62 in real time, [0259], Fig 55); and
providing the visual data to the region of the display for viewing by the operator
of the torch system (32 may be a heads-up display…overlaid with the operator’s view through the helmet 41…. utilizes one or more integrated sensing devices 16 to determine the welding parameters, [0240-0241]).
Becker et al. disclose the invention substantially as claimed and as discussed above; except the other limitations under Claim 10-11 and 19-20.
Meess et al. further teach Claim 10 and Claim 19 respectively, further comprising: receiving, from a microphone disposed on or within the protective helmet (welding helmet 12 can include a microphone system 140, [0063]), audio data related to a command from the operator of the torch system (140 can then repay the audio commands to welding system 14, [0063]); Claim 11 and Claim 20 respectively, further comprising: transferring visual data to a second display (the digital image date…can be transmitted… to display device 430A of welding user interface 430, Fig 14, [0084]) located at a distance from the protective helmet; and providing the visual data to a second region of the second display for viewing by a second operator (and as seen by another observer on the display 430A during welding operations by the user, [0104]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Becker et al. with Meess et al.’s further teaching of Claim 10 and Claim 19 respectively, further comprising: receiving, from a microphone disposed on or within the protective helmet, audio data related to a command from the operator of the torch system (“the operator of the torch system” taught by Becker et al. already); processing the visual data into adjusted visual data based on the command from the operator of the torch system; and providing the visual data to the region of the display (“the region of the display” taught by Becker et al. already) for viewing by the operator of the torch system, Claim 11 and Claim 20 respectively, further comprising: transferring the visual data to a second display located at a distance from the protective helmet (“the protective helmet” taught by Becker et al. already); and providing the visual data to a second region of the second display for viewing by a second operator; because Meess et al. teach, in Para. [0002] .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761